It will be observed that the agreement set out in the majority opinion, which was signed by the member banks of the clearing house, repeatedly uses the word "loss," and nowhere uses the word "liability." It seems to me that the instrument is too plain for construction. The obvious intent of the signers was to indemnify against loss, and not against liability.
As to the character of the claim, it appears to me that it was, undoubtedly, a contingent one, and the amount of the loss was not ascertained until subsequent to the time when claims under the law could be presented.
In Berkheimer Mfg. Co. v. American Wood Pipe Co., 178 Wn. 98,34 P.2d 351, claims which may be presented in a receivership are classified, (a) those which at the time of the commencement of the proceeding furnish a present cause of action; (b) those which at the commencement of the proceeding are certain, but are not matured and are unliquidated; and (c) those which are contingent. It is also stated in that case that a contingent claim is one where no liability yet exists, but which is dependent upon the occurrence of some event which creates the liability, and an unliquidated claim is one which possesses the element of present liability, although the amount of *Page 457 
payment is uncertain. It is there held that contingent claims are not provable in a receivership, and that,
"If a party does not occupy the status of a creditor, having either a matured, or else an unliquidated, claim, during the period for filing claims, his claim can not be approved, even though a subsequent event should vitalize and ripen it."
The law being definitely settled in that case as to the non-provability of contingent claims, there is no occasion to consider authorities from other jurisdictions. It is said, however, that that case can be distinguished from the one which is now before us; but, so far as the law is concerned, there is no distinction, because the opinion states the principles clearly and concisely. It is true that the facts which showed the contingency in that case are different from the facts which show the contingency in the present case, but that does not militate against the law, as stated in the opinion. The claim, being contingent when the time for filing claims expired, was not provable.
With reference to the powers of a court of equity to extend the time for the presentation of claims in a receivership pending before it, it must not be overlooked that we are not considering a receivership created by order of the court. It is not necessary here to determine what the powers of the court may be in such a case. In this case, the American Bank was taken over by the state supervisor of banking on account of its financial condition, in pursuance of the statute which authorized him to do so, that is, the state banking law.
Rem. Rev. Stat., § 3270 [P.C. § 313], which is one of the sections of the state banking law, requires that proof of claim may be made "not later than ninety days from the date of the first publication" of notice, and further provides that: *Page 458 
"After the expiration of the time fixed in the notice the supervisor of banking shall have no power to accept any claim except the claim of a depositor, and all claims except the claims of depositors shall be barred."
Here, the statute prescribes the time, and the court is without any discretion in the matter and must follow the requirements thereof. Albright v. Sunset Motors, 148 Wn. 348,268 P. 1036; Fotheringham v. Spokane Sav. Bank, 175 Wn. 169,27 P.2d 139; Filene's Sons Co. v. Weed, 245 U.S. 597,62 L.Ed. 497, 38 S.Ct. 211.
The case of In re Cashmere State Bank, 169 Wn. 258,13 P.2d 892, as I read it, does not hold that a court of equity has the right to disregard the requirements of a statute of limitations passed by the legislature.
For the reasons stated, I am not in accord with the majority opinion; and I therefore dissent.
SIMPSON and MILLARD, JJ., concur with MAIN, J. *Page 459